Exhibit 99.22 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF July-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 8/7/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 8/7/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 35,407.50 4,800,580.49 4,835,987.99 RECEIPTS Cash Sales Accounts Receivable 6,851.89 6,851.89 Interest Income 7,959.89 7,959.89 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 250,000.00 250,000.00 Other(attach list) 87,012.73 87,012.73 TOTAL RECEIPTS 343,864.62 7,959.89 351,824.51 DISBURSEMENTS Business - Ordinary Operations 54,771.94 54,771.94 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 250,000.00 250,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 183,242.05 183,242.05 U. S. Trustee Quarterly Fee 5,250.00 5,250.00 Court Costs TOTAL DISBURSEMENTS 243,263.99 250,000.00 493,263.99 Balance at End of Month (See Note Below) 136,008.13 4,558,540.38 4,694,548.51 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 493,263.99 Less: Transfers to Other DIP Accounts 250,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 243,263.99 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. YTD 7/31/2006 TFS Corp 7/31/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total SG&A 2,547,108 Loss (Gain) on Sale of Assets (27,433 ) Total Operating Expenses 2,519,675 Operating Income (Loss) (2,519,675 ) Interest Income 218,383 Other Income 14,257 Interest & Other Inc/(Exp) 232,640 Profit (Loss) Before Tax (2,287,035 ) Income Taxes (255 ) Net Income (Loss) (2,286,780 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 7/31/2006 TFS Corp 7/31/06 ASSETS CASH AND CASH EQUIVALENT 4,694,549 ACCOUNTS RECEIVABLE PRE 47,378 ACCOUNTS RECEIVABLE POST 19,999 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING (288 ) OTHER CURRENT ASSETS 1,238,778 TOTAL CURRENT ASSETS 21,070,663 NET FIXED ASSETS 0 OTHER ASSETS 2,215,746 INVESTMENT TFS DI 100 TOTAL ASSETS 23,286,509 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,871,744 ACCOUNTS PAYABLE POST 695,907 OTHER ACCRUED LIABILITIES PRE 649,788 OTHER ACCRUED LIABILITIES POST 240,603 TOTAL CURRENT LIABILITIES 5,458,042 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,458,042 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (2,286,780 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 17,828,467 TOTAL LIABILITIES & EQUITY 23,286,509 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 67,376.20 2,049.15 0.00 65,327.05 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 67,376.20 2,049.15 0.00 65,327.05 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 (217,899.00) 0.00 Accumulated Depreciation (217,899.00) 217,899.00 0.00 Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: WROTE OFF BALANCES AS HAVE NO FIXED ASSETS. Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 13,849 16,087 1,162 0 (3,400) Taxes Payable 0 Notes Payable 0 Professional Fees Payable 682,058 481,228 39,632 62,716 98,483 Secured Debt 0 Other Accrued - Post Petition 240,603 240,603 Total Post-Petition Liabilities 936,510 737,918 40,793 62,716 95,083 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 25,825.51 405,622.32 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 183,242.05 2,745,464.94 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL July2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check 1337 07/25/2006 SALTICH expense reimbursement (102.41 ) B of A Checking Pay Post Payroll 07/13/2006 Jack Saltich Payroll (12,861.55 ) Payroll 07/27/2006 Jack Saltich Payroll (12,861.55 ) Total for current month (25,825.51 ) Jun-06 (49,188.80 ) May-06 (25,827.29 ) Apr-06 (25,814.48 ) Mar-06 (31,765.13 ) Feb-06 (30,024.39 ) Jan-06 (39,368.08 ) Dec-05 (52,158.18 ) Nov-05 (44,835.62 ) Oct-05 (53,875.91 ) Sep-05 (26,938.93 ) TOTAL TO DATE (405,622.32 ) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL July2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 07/14/2006 BRIDGE 80% fees & 100% expenses May 2006 (57,563.88) B of A Checking Pay Post 07/17/2006 JENNINGS 80% fees & 100% expenses May 2006 (22,179.51) B of A Checking Pay Post 07/21/2006 SQUIRE 80% fees & 100% expenses May 2006 (103,498.66) B of A Checking Pay Post Total for current month (183,242.05) Jun-06 (259,913.46) May-06 (285,834.39) Apr-06 (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (2,745,464.94) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL July2006 Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post WIRE 07/14/2006 BRIDGE 80% fees & 100% expenses May 2006 (57,563.88) B of A Checking Pay Post WIRE 07/17/2006 JENNINGS 80% fees & 100% expenses May 2006 (22,179.51) B of A Checking Pay Post WIRE 07/21/2006 SQUIRE 80% fees & 100% expenses May 2006 (103,498.66) B of A Checking Pay Post 1325 07/25/2006 ADP (17.00) B of A Checking Pay Post 1326 07/25/2006 BAKERBOTTS (651.42) B of A Checking Pay Post 1327 07/25/2006 BANKOFNY transfer agent (1,826.67) B of A Checking Pay Post 1328 07/25/2006 BOFA bank fees (267.86) B of A Checking Pay Post 1329 07/25/2006 BOWNE (516.00) B of A Checking Pay Post 1330 07/25/2006 CPT claims agent administrative charges Dec05-May06 (6,765.35) B of A Checking Pay Post 1331 07/25/2006 EEW (110.00) B of A Checking Pay Post 1332 07/25/2006 FIRSTCOL (759.20) B of A Checking Pay Post 1333 07/25/2006 HQGLOBAL August rent (5,626.39) B of A Checking Pay Post 1334 07/25/2006 IRON offsite storage of records (669.03) B of A Checking Pay Post 1335 07/25/2006 PR NEWSWIRE (305.00) B of A Checking Pay Post 1336 07/25/2006 RENA temporary services - payroll accountant (482.80) B of A Checking Pay Post 1337 07/25/2006 SALTICH expense reimbursement (102.41) B of A Checking Pay Post 1338 07/25/2006 ULTRADNS (120.07) B of A Checking Pay Post 1339 07/25/2006 USTRUSTEE Q2 2006 (5,000.00) B of A Checking Pay Post 1340 07/25/2006 USTRUSTEE Q2 2006 (250.00) B of A Checking Pay Post BANK/ADP CHARGES 07/31/2006 BANK/ADP CHARGES (415.81) B of A Checking Pay Post FSA FUNDING FSA FUNDING B of A Checking Pay Post PAYROLL 07/11/2006 PAYROLL Auto deposit amounts (10,815.93) B of A Checking Pay Post PAYROLL 07/13/2006 PAYROLL Taxes (7,034.96) B of A Checking Pay Post PAYROLL 07/25/2006 PAYROLL Auto deposit amounts (11,049.99) B of A Checking Pay Post PAYROLL 07/27/2006 PAYROLL Taxes (7,236.05) B of A Checking Pay Post Total Post Payments (243,263.99) B of A Checking Total Payments (243,263.99) B of A Checking 103445 07/17/2006 REDPOST payment by subsidiary 6,851.89 B of A Checking Rcpt Post 07/24/2006 ROBERT HALF refund of deposit 4,816.00 B of A Checking Rcpt Post 07/27/2006 VITELCOM interest settlement 82,196.73 B of A Checking Rcpt Post Total Receipts 93,864.62 B of A Checking Transfer 07/13/2006 Transfer from MM 100,000.00 B of A Checking Tfr Post Transfer 07/21/2006 Transfer from MM 150,000.00 B of A Checking Tfr Post Total Transfers 250,000.00 B of A Checking Net Activity 100,600.63 Beginning Balance 35,407.50 B of A Checking Calculated Ending Balance 136,008.13 B of A Checking Balance per cash log 136,008.13 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 136,008.13 Ending Cash - Bank of America Money Market 4,558,540.38 Ending Cash - SVB 0.00 Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,694,549.30 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL July2006 Type Num Date Name Further Despription Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 07/13/2006 Transfer to Checking (100,000.00) B of A MM Tfr Post Transfer Transfer 07/21/2006 Transfer to Checking (150,000.00) B of A MM Tfr Post Total Transfers (250,000.00) B of A MM Deposit 06/30/2006 008110000 (INTEREST INCOME) 7,959.89 B of A MM Rcpt Post Total Receipts 7,959.89 B of A MM Net Activity (242,040.11) B of A MM Beginning Balance 4,800,580.49 B of A MM Calculated Ending Balance 4,558,540.38 B of A MM Balance per cash log 4,558,540.38 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. July 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
